MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before any                                  FILED
court except for the purpose of establishing                          Aug 18 2017, 6:19 am
the defense of res judicata, collateral                                    CLERK
estoppel, or the law of the case.                                      Indiana Supreme Court
                                                                          Court of Appeals
                                                                            and Tax Court




ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Jeremy K. Nix                                            Curtis T. Hill, Jr.
Huntington, Indiana                                      Attorney General of Indiana
                                                         Larry D. Allen
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Johnny Lynn Langston,                                    August 18, 2017
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         90A02-1703-CR-663
        v.                                               Appeal from the Wells Circuit
                                                         Court
State of Indiana,                                        The Honorable Kenton W.
Appellee-Plaintiff                                       Kiracofe, Judge
                                                         Trial Court Cause No.
                                                         90C01-1603-FA-1



Baker, Judge.




Court of Appeals of Indiana | Memorandum Decision 90A02-1703-CR-663 | August 18, 2017          Page 1 of 9
[1]   Johnny Lynn Langston appeals his convictions for one count of Class A Felony

      Child Molesting,1 three counts of Class C Felony Child Molesting,2 two counts

      of Level 4 Felony Sexual Misconduct with a Minor,3 and two counts of Level 5

      Felony Sexual Misconduct with a Minor.4 Langston argues that the trial court

      erred by denying his motion to sever charges between the two victims. He also

      contends that the sentence imposed by the trial court is inappropriate in light of

      the nature of the offenses and his character. Finding no error and that the

      sentence is not inappropriate, we affirm.


                                                     Facts
[2]   Langston is step-grandfather to K.P., born in December 1996, and F.S., born in

      August 2001; the girls are sisters. K.P. lived in Bluffton with Langston and his

      wife, the girls’ grandmother, for most of her life and thought of Langston as a

      father. When K.P. was in the third grade, around eight or nine years of age,

      Langston kissed her with his tongue and took her hand and used it to rub his

      penis. When she was eleven or twelve years of age, Langston rubbed her

      stomach and vagina, got on top of her, asked her if she had had sex before, and

      then engaged in sexual intercourse with her.




      1
          Ind. Code § 35-42-4-3(a)(1) (2014).
      2
          I.C. § 35-42-4-3(b) (2014).
      3
          I.C. § 35-42-4-9.
      4
          Id.


      Court of Appeals of Indiana | Memorandum Decision 90A02-1703-CR-663 | August 18, 2017   Page 2 of 9
[3]   F.S. was at Langston’s Bluffton home in December 2015. F.S. was asleep on a

      sofa when Langston carried her into a bedroom, took her pajamas off, inserted

      his finger into her vagina, and engaged in sexual intercourse with her.

      Langston repeatedly told F.S. that what was happening was a secret between

      the two of them. In February 2016, while F.S. was cooking for her

      grandmother, Langston came home from work, kissed her with his tongue, and

      touched F.S.’s vagina inside of her clothing. He reminded F.S. that what he

      was doing to her was a secret and warned her that she would get in trouble if

      she told anyone.


[4]   In February 2016, F.S. reported Langston’s sexual abuse during an interview

      with the Department of Child Services. Shortly thereafter, K.P. reported

      Langston’s abuse of her to the Bluffton police.


[5]   On March 31, 2016, the State charged Langston with Class A felony child

      molesting, three counts of Class C felony child molesting, two counts of Level 4

      felony sexual misconduct with a minor, and two counts of Level 5 felony sexual

      misconduct with a minor. The State also sought an habitual offender

      enhancement. On May 14, 2016, Langston moved to have the charges related

      to F.S. severed from the charges related to K.P. The trial court denied the

      motion.


[6]   Langston’s jury trial took place from February 6 through 8, 2017; the jury

      ultimately found Langston guilty as charged. Langston later admitted to being




      Court of Appeals of Indiana | Memorandum Decision 90A02-1703-CR-663 | August 18, 2017   Page 3 of 9
      an habitual offender. On March 15, 2017, the trial court sentenced Langston as

      follows:


          • Forty years for Class A felony child molesting, enhanced by thirty years
            for being an habitual offender;
          • Six years for each of the three convictions for Class C felony child
            molesting, to be served concurrently;
          • Nine years for one count of Level 4 felony sexual misconduct with a
            minor, to be served consecutively to the Class A felony sentence;
          • Nine years for the other count of Level 4 felony sexual misconduct with a
            minor, to be served concurrently; and
          • Four and one-half years for each of the two convictions for Level 5
            felony sexual misconduct with a minor, to be served concurrently.

      Therefore, Langston received an aggregate term of seventy-nine years

      imprisonment. He now appeals.


                                   Discussion and Decision
                                        I. Motion to Sever
[7]   Langston first argues that the trial court erred by denying his motion to sever

      the charges. Two or more offenses may be joined in the same charging

      information when they are either of the same or similar character or constitute

      part of a single scheme or plan. Ind. Code § 35-34-1-9. If the offenses are

      joined solely because they are of the same or similar character, a defendant is

      entitled to severance as a matter of right and the trial court is required to grant a

      motion to sever. I.C. § 35-34-1-11(a).




      Court of Appeals of Indiana | Memorandum Decision 90A02-1703-CR-663 | August 18, 2017   Page 4 of 9
[8]   If offenses are joined as being part of a series of acts that are connected or parts

      that constitute a single scheme or plan, it is within the trial court’s discretion to

      grant severance when it is “appropriate to promote a fair determination of the

      defendant’s guilt or innocence of each offense . . . .” Id. When exercising its

      discretion to grant or deny severance, the trial court must consider the number

      of charged offenses, the complexity of the evidence, and whether the trier of fact

      will be able to distinguish the evidence and apply the law intelligently. Id. We

      will reverse and order new, separate trials only if the defendant can show that in

      light of what actually occurred at trial, the denial of separate trials subjected

      him to such prejudice that it was erroneous to deny the motion to sever. Brown

      v. State, 650 N.E.2d 304, 306 (Ind. 1995).


[9]   Our Supreme Court recently observed that it is “well-settled that a common

      modus operandi and motive can sufficiently link crimes committed on different

      victims.” Pierce v. State, 29 N.E.3d 1258, 1266 (Ind. 2015). Offenses can also be

      linked by a defendant’s efforts to take advantage of his special relationship with

      the victims. Id. (citing Turnpaugh v. State, 521 N.E.2d 690, 692 (Ind. 1988)

      (finding child molestation charges were connected where the victims were two

      young sisters who were overnight guests of the defendant); Heinzman v. State,

      895 N.E.2d 716, 719 (Ind. Ct. App. 2008) (finding child molestation charges

      were connected where a child protective services caseworker met and sexually

      molested two boys through his work); Booker v. State, 790 N.E.2d 491, 495 (Ind.

      Ct. App. 2003) (finding child molestation charges were connected where the

      defendant was hired to care for the two young victims)). Indeed, “[a] common

      Court of Appeals of Indiana | Memorandum Decision 90A02-1703-CR-663 | August 18, 2017   Page 5 of 9
       relationship between the defendant and the victims may even result in an

       interconnected police investigation into the crimes, producing overlapping

       evidence.” Pierce, 29 N.E.3d at 1266.


[10]   In this case, as in Pierce, Langston’s charges were connected by his victims, his

       method, and his motive. Langston exploited his position of a trusted step-

       grandfather by molesting young female family members in his care. The

       investigation into allegations made by F.S. led K.P. to come forward with her

       own allegations, and the disclosures were tied together into one investigation.

       Much of the evidence overlaps. Finally, Langston’s method was consistent. He

       waited until he was alone with his victims, would kiss them with his tongue,

       and then begin the molestation by rubbing their vaginas and having them rub

       his penis. He would end the molestation by engaging in intercourse with them.

       And regarding his motive, his activity toward both girls was driven by his aim

       to fulfill his sexual desires. As in Pierce, “[w]e decline to require separate trials

       as of right where the defendant committed the same crime, in substantially the

       same way, against similar victims.” 29 N.E.3d at 1267. Because Langston’s

       criminal acts were sufficiently connected, he was not entitled to severance and

       the trial court did not err by denying his motion to sever.


                                        II. Appropriateness
[11]   Next, Langston argues that the sentence imposed by the trial court is

       inappropriate in light of the nature of the offenses and his character. Indiana

       Appellate Rule 7(B) provides that this Court may revise a sentence if it is


       Court of Appeals of Indiana | Memorandum Decision 90A02-1703-CR-663 | August 18, 2017   Page 6 of 9
       inappropriate in light of the nature of the offense and the character of the

       offender. We must “conduct [this] review with substantial deference and give

       ‘due consideration’ to the trial court’s decision—since the ‘principal role of

       [our] review is to attempt to leaven the outliers,’ and not to achieve a perceived

       ‘correct’ sentence . . . .” Knapp v. State, 9 N.E.3d 1274, 1292 (Ind. 2014)

       (quoting Chambers v. State, 989 N.E.2d 1257, 1259 (Ind. 2013)) (internal

       citations omitted).


[12]   Langston was convicted of eight crimes. The sentencing options and outcomes

       for each conviction is as follows:


           • He was convicted of one Class A felony, for which he faced a sentence of
             twenty to fifty years, with an advisory term of thirty years. Ind. Code §
             35-50-2-4(a). He received a forty-year term, which was enhanced by
             thirty years because of his habitual offender status. I.C. § 35-50-2-8
             (2014) (minimum enhancement is advisory term; maximum
             enhancement is three times advisory term but may not exceed thirty
             years).
           • He was convicted of three Class C felonies. For each of these
             convictions, he faced a sentence of two to eight years, with an advisory
             term of four years. I.C. § 35-50-2-6(a). The trial court imposed advisory
             six-year terms for each of these three convictions, with all to be served
             concurrently.
           • He was convicted of two Level 4 felonies, for which he faced a sentence
             of two to twelve years, with an advisory term of six years. I.C. § 35-50-2-
             5.5. The trial court imposed nine-year terms for each of these
             convictions, with one to be served consecutively to the Class A felony
             sentence and the other to be served concurrently.
           • He was convicted of two Level 5 felonies, for which he faced a term of
             one to six years, with an advisory sentence of three years. I.C. § 35-50-2-
             6(b). For each of these convictions, he received a four and one-half year
             sentence, to be served concurrently.

       Court of Appeals of Indiana | Memorandum Decision 90A02-1703-CR-663 | August 18, 2017   Page 7 of 9
       Thus, the trial court imposed an aggregate term of seventy-nine years

       imprisonment. Had the trial court imposed maximum terms on just the two

       offenses that were run consecutively, Langston would have received a ninety-

       two-year sentence. And had the trial court imposed maximum, fully

       consecutive terms on all counts, Langston would have received an aggregate

       term of 140 years imprisonment.


[13]   With respect to the nature of Langston’s offenses, he targeted his young step-

       granddaughters. One of the girls lived in his home and thought of him as a

       father. He abused the position of trust he held and told F.S. to keep his

       behavior a secret, threatening her that she would get in trouble if she told

       anyone what he had done. The fact that, as Langston insists, the offenses could

       have been worse, or more frequent, in no way mitigates their gravity.

       Langston’s abuse will have long-term repercussions for both girls as they enter

       adulthood and navigate the world of relationships and sexuality.


[14]   With respect to Langston’s character, he has multiple prior felony convictions

       from other states, including breaking, entering, and larceny; driving under the

       influence; aggravated battery; and two separate convictions for grand theft auto.

       He has violated probation on multiple occasions. While out on bond on the

       current charges, Langston was charged with invasion of privacy after allegedly

       disregarding a no contact order. Additionally, Langston has returned literature

       about sex offender monitoring programs to the probation department, claiming

       that “it doesn’t pertain to him[.]” Appellant’s App. Vol. V p. 10. Langston’s

       history shows an inability or unwillingness to conform his behavior to the rule

       Court of Appeals of Indiana | Memorandum Decision 90A02-1703-CR-663 | August 18, 2017   Page 8 of 9
       of law, and he shows little respect for the well-being of his fellow citizens. To

       this day, he refuses to acknowledge the harm that he has caused his young step-

       granddaughters.


[15]   In sum, we do not find the sentence imposed by the trial court to be

       inappropriate in light of the nature of the offenses or his character.


[16]   The judgment of the trial court is affirmed.


       Bailey, J., and Altice, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 90A02-1703-CR-663 | August 18, 2017   Page 9 of 9